


PNM                    Patricia Vincent-Collawn
Main Offices                 Chairman, President & CEO
Albuquerque, NM 87158-1225        
www.pnmresources.com
Phone : 505.241.2802
Fax : 505.241.4343
[letteragreementbetwee_image1.gif]
May 14, 2015


Westmoreland Coal Company
9540 South Maroon Circle
Suite 200
Englewood, Colorado 80112
Attn: Keith E. Alessi


Ladies and Gentlemen:


Reference is made to the contemplated acquisition of one hundred percent (100%)
of the issued and outstanding shares of San Juan Coal Company, a Delaware
corporation ("SJCC") and San Juan Transportation Company, a Delaware
corporation, by Westmoreland Coal Company, a Delaware corporation (“Purchaser”),
from BHP Billiton New Mexico Coal, Inc., a Delaware corporation (“Seller”),
pursuant to a Stock Purchase Agreement in a form to be agreed to by Purchaser
and Seller (the “Purchase Agreement”), certain provisions of which it is
contemplated that Public Service Company of New Mexico, a New Mexico corporation
(“PNM”), shall be an intended third party beneficiary.


For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned hereby agree as follows:


1.
Purchaser and PNM hereby agree to execute and deliver (or, in the case of
Purchaser, to cause SJCC to execute and deliver, as applicable), contemporaneous
with the closing under the Purchase Agreement (the “Closing”), the Coal Supply
Agreement, including the Guaranty substantially in the form attached thereto,
the Reclamation Services Agreement and the Coal Combustion Residuals Disposal
Agreement, each substantially in the form submitted by PNM to the New Mexico
Public Regulation Commission on a confidential basis on May 1, 2015.



2.
The obligations of the parties in paragraph 1 above are subject to satisfaction
of each of the following conditions: (i) Purchaser and Seller shall have duly
executed and delivered the Purchase Agreement in substantially the form
submitted by PNM to the New Mexico Public Regulation Commission on a
confidential basis on May 14, 2015; (ii) the Closing shall have occurred in
accordance with the terms of the Purchase Agreement; (iii) any necessary
regulatory approvals; and (iv) the San Juan Project Restructuring Agreement,
contemplated to be entered into by and among the current and future owners of
the San





--------------------------------------------------------------------------------




Juan Generating Station, shall have become effective in accordance with the
terms thereof.


3.
The terms and provisions of this letter agreement shall be interpreted and
construed in accordance with the laws of the State of New Mexico, without regard
to conflict of law principles.



4.
The parties acknowledge that money damages would not be an adequate remedy at
law if any party fails to perform in any material respect any of its obligations
hereunder and accordingly agree that each party, in addition to any other remedy
to which it may be entitled at law or in equity, shall be entitled to specific
performance of the obligations of any other party under this letter agreement
and appropriate injunctive relief may be applied for and granted in connection
therewith, and if any action should be brought in equity to enforce any of the
provisions of this letter agreement, none of the parties shall raise the defense
that there is an adequate remedy at law. No remedy shall be exclusive of any
other remedy. All available remedies shall be cumulative.



5.
EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO, THIS LETTER AGREEMENT.



6.
This letter agreement may be executed by facsimile or portable document format
(.pdf) and in one or more counterparts, all of which shall be considered one and
the same agreement and each of which shall be deemed an original.



{Signature Page Follows}



2

--------------------------------------------------------------------------------




If the foregoing meets with your approval, please sign below.




Sincerely,


PUBLIC SERVICE COMPANY OF NEW MEXICO






/s/ Patricia Vincent-Collawn        
Name:     Patricia Vincent-Collawn        
Title: Chairman, President and CEO    








ACCEPTED AND AGREED TO
AS OF THE DATE FIRST WRITTEN ABOVE:


WESTMORELAND COAL COMPANY






/s/ Keith E. Alessi            
Name:     Keith E. Alessi            
Title:     CEO                    




























{Signature Page to Letter Agreement re: Execution of CSA}





3